PER CURIAM: *
Appealing the judgment in a criminal case, Martin Armando Reyes-Bueno presents arguments that he concedes are foreclosed by United States v. Gomez-Herrera, 523 F.3d 554, 562-63 (5th Cir.2008), which held that the disparity between sentences of defendants who can participate in a fast-track program and defendants who cannot is not “unwarranted” within the meaning of 18 U.S.C. § 3553(a)(6). The Government’s motion for summary affirmance is GRANTED, its alternative motion for an extension of time to file a brief is DENIED, and the judgment of the district court is AFFIRMED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.